Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with PAUL A FOURNIER (Reg. No. 41,023) on 3/16/2022.

The application has been amended as follows: 

1. (Currently Amended) A servo motor controller comprising: a servo motor;
 a driven member which is driven by the servo motor and in which a load acting on a drive axis is varied depending on a position of the driven member; 
a detection portion which detects the position of the driven member and which detects a speed of the driven member; 
a motor control portion which controls the servo motor,
 	wherein the motor control portion includes: 

a speed control portion which calculates a torque command by multiplying a speed error between the speed command calculated by the position control portion and speed feedback detected by the detection portion by a speed gain and adding a torque offset to the speed error;
 	a storage portion which stores a function having a position value associated with the driven member as an input, and a speed gain value and a torque offset value corresponding to the input position value as an output;
 a change portion which derives, from the function stored in the storage portion, an override of the speed gain corresponding to the position feedback detected by the detection portion, 
2wherein the change portion multiples the speed gain value stored in the storage portion by the derived override so as to change the speed gain utilized by the speed control portion to calculate the torque command, and 
wherein the change portion sets the torque offset value stored in the storage portion as the torque offset utilized by the speed control portion to calculate the torque command 

REASONS FOR ALLOWANCE
Claims 1 and 4-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claim 1. 


 	A drive controller including a speed compensation unit that performs a speed compensation for an object based on a result of comparison made by a speed comparator that compares current speed of the drive object with a speed indicated by a speed command.
	Igasaki doesn't explicitly teach the speed control portion which calculates a torque command by multiplying a speed error between the speed command calculated by the position control portion and speed feedback detected by the detection portion by a speed gain and adding a torque offset to the speed error;
 	a storage portion which stores a function having a position value associated with the driven member as an input, and a speed gain value and a torque offset value corresponding to the input position value as an output;
 a change portion which derives, from the function stored in the storage portion, an override of the speed gain corresponding to the position feedback detected by the detection portion, 
2wherein the change portion multiples the speed gain value stored in the storage portion by the derived override so as to change the speed gain utilized by the speed control portion to calculate the torque command, and 
wherein the change portion sets the torque offset value stored in the storage portion as the torque offset utilized by the speed control portion to calculate the torque command.

This close prior art fails to teach the combination of claim 1 and these limitations are neither inherent nor obvious. As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846  
3/16/2022/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846